DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 04/05/2022.
Response to Arguments
Applicant’s arguments, filed 03/07/2022, with respect to claims 1-20 have been fully considered and are persuasive. The anticipation and the obviousness rejections are hereby withdrawn. Therefore, a NOTICE OF ALLOWANCE is being administered.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
After careful considerations, examination and search of the claimed invention, the closest prior art of record does not teach or anticipate the claimed feature as claimed in independent claim 1 “first metadata that indicates a data type of the first data block, an entity associated with the first data block, or both” and “second metadata that indicates a data type of the second data block, an entity associated with the second data block, or both” in combination with the overall claimed limitations when interpreted in light of the specification.
Jayasena et al. US 2014/0176187 (“Jayasena”) is the closest prior art of record. However, Jayasena is silent about the above mentioned claim limitations.
An updated search was conducted and another reference Gouge et al. US 2013/0064370 (“Gouge”) was considered. Gouge teaches that content is divided into data blocks based on a type of the content. For instance, a video file may be divided into audio data blocks and video data blocks, paragraph [0021] of Gouge. Hence, Gouge teaches metadata that indicates a type of the data. However, in Gouge, dividing of the content occurs at a source of the content. Therefore, Gouge does not send the metadata along with the content to a memory module. Therefore, Gouge does not teach the overall claim limitation “receiving, using dedicated processing circuitry implemented in a memory module, a first data object comprising a first data block and first metadata that indicates a data type of the first data block, an entity associated with the first data block, or both when external processing circuitry communicatively coupled to the memory module requests access to data stored in a memory device implemented on the memory module” as required by amended independent claim 1. 
It appears that prior art at this time do not teach the claimed invention claimed in independent claim 1. Therefore, claim 1 is allowable.
Independent claims 8 and 15 recite similar subject matter and these claims are allowable for the aforementioned reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132